Citation Nr: 0602963	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities and the lower 
extremities, to include as due to exposure to ionizing 
radiation.   
 
2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945 and from January 1947 to November 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and June 2004 RO rating 
decisions.  The March 2003 RO decision denied service 
connection for peripheral neuropathy of the upper extremities 
and the lower extremities, to include as due to exposure to 
ionizing radiation.  

The June 2004 RO decision granted service connection and a 30 
percent rating for PTSD, effective January 6, 2004.  In 
December 2005, the veteran testified at a Travel Board 
hearing at the RO.  A December 2005 motion to advance the 
case on the Board's docket was granted by the Board in 
January 2005.

The present Board decision addresses the issue of entitlement 
to an initial rating higher than 30 percent for PTSD.  The 
issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities and the lower 
extremities, to include as due to exposure to ionizing 
radiation, is the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an adjudication 
of the claim has been obtained.  

2.  Since the effective date of service connection on January 
6, 2004, the veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met 
continuously since service connection for such disorder 
became effective on January 6, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.  An examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

The RO has assigned a 30 percent rating for PTSD, effective 
January 6, 2004 (the effective date of service connection).  

A December 2003 statement from a private psychologist noted 
that he had evaluated the veteran on two occasions in 
December 2003.  It was noted that the veteran served in World 
War II aboard two destroyers as well as an amphibious 
communications ship.  The veteran indicated that he was part 
of eleven separate invasions of places such as New Guinea, 
New Britain, Okinawa, and the Philippine Islands.  It was 
also reported that the veteran went into Japan after the end 
of the war and that he went through Hiroshima and Nagasaki, 
which were probably the most traumatic of all his wartime 
experiences.  The veteran stated that the destroyers were 
often subject to attack by Japanese suicide bombers.  He 
described many combat related events such as a destroyer he 
was in being hit by two mines that destroyed and killed all 
those in the engine room.  The veteran stated that the 
invasion of Okinawa was probably the most terrifying 
engagement that he participated in.  It was noted that the 
veteran's visits to Hiroshima and Nagasaki, around the 
beginning of October 1945, were the most disturbing events 
that he experienced.  The veteran described what he 
experienced in detail.  He indicated that the events of World 
War II, particularly Hiroshima and Nagasaki, had not bothered 
him a great deal initially, but that over the years, they had 
begun to bother him more and more.  He reported that he would 
often wake up with nightmares both of Hiroshima and the 
invasion in Okinawa.  

The psychologist noted that the veteran was very emotional as 
he discussed his memories and that the devastation that he 
saw seemed to be as fresh in his mind presently, as it was 
soon after the events occurred.  It was reported that the 
veteran indicated that he would like to forget it all, but 
that such memories had been with him more and more, 
particularly since his wife died a little over a year ago.  
The psychologist stated that the veteran suffered from 
moderately severe symptoms of PTSD and that he would put his 
global assessment of functioning (GAF) score at approximately 
51.  

An April 2004 VA psychiatric examination report noted that 
the veteran reported that his wife died in December 2000.  He 
indicated that he had three sons, one died of hepatitis C, 
and two others.  The veteran stated that all his living 
children were married and that they lived with their own 
families.  He noted that he had finished the sixth grade in 
school, that he obtained his GED while in the service, and 
that he worked at a textile mill for ninth months prior to 
entering service.  The veteran described his period in the 
service, including his service in World War II, in great 
detail.  He reported that following his discharge from the 
service in November 1964, he resumed his job at the textile 
mill as a slasher operator and that he retired from his job 
in December 1989.  It was noted that he reported that from 
December 1989 to the present, he was unemployed and retired.  

The veteran stated that he was having nightmares and 
flashbacks about his traumatic World War II experiences 
following his tour of duty in the Pacific.  He reported that 
he suffered nervousness and depression, poor concentration, 
irritability and a short temper from time to time, and anger 
and feelings of isolation.  He stated that he did not know 
what such symptoms were at the time and that he just tried to 
block his PTSD symptoms from his mind and continued working.  
The veteran indicated, however, that his PTSD symptoms 
continued and that he sought help in December 2003.  He noted 
that he stopped drinking alcohol in 1973, but that he used to 
drink heavily on and off for fifteen years in the past.  The 
veteran denied that he had previously hospitalizations for 
PTSD.  He reported that he would have nightmares and 
flashbacks about his traumatic World War II experiences about 
two times a month, and that at other times, one every two 
months, along with nervousness and depression, poor 
concentration, and feelings of isolation, all from time to 
time.  The veteran stated that he would become irritated 
easily and that he had a short temper from time to time.  He 
noted that he could not stand noises and that he avoided 
crowds.  The veteran indicated that he also avoided war 
movies and activities or situations that aroused 
recollections of his traumatic World War II experiences.  

The examiner reported that the veteran answered questions, 
but that he tended to isolate himself from time to time.  The 
examiner noted that the veteran's speech was coherent and 
relevant, that his mood was nervous and depressed from time 
to time, and that his affect was constricted.  It was noted 
that he denied hallucinations and that no suicidal or 
homicidal ideas were elicited.  The examiner indicated that 
the veteran's orientation, memory, insight, and judgment were 
intact.  The diagnosis was PTSD.  A GAF score of 70 was 
assigned.  The examiner indicated that the veteran had mild 
PTSD symptoms and that he was still trying to cope at that 
time.  

A most recent November 2005 statement from a private 
psychologist noted that he had originally evaluated the 
veteran in 2003.  The psychologist reported that since that 
time, the veteran had been awarded service connection and a 
30 percent rating for PTSD.  The psychologist stated that he 
met with the veteran again and that his overall functional 
status had worsened because of a stroke and that his PTSD 
symptoms remained similar to his presentation in 2003 when he 
evaluated the veteran with a GAF score of 51.  

The psychologist noted that the VA evaluation resulted in a 
GAF score of 70, representing mild impairment in social 
functioning.  The psychologist stated that he discussed such 
evaluation with the veteran and that he reported that there 
was a major communication problem with his examiner and that 
he did not understand the examiner and that the examiner did 
not understand what he was trying to say.  The psychologist 
stated that perhaps the communication problem explained the 
discrepancy in the GAF scores between the two evaluations.  
The psychologist indicated that his evaluation was based on 
the fact that the veteran complained of chronic sleep 
impairment with vivid nightmares of his memories in World War 
II.  It was noted that the veteran was depressed and tearful 
and that he displayed wrenching distress when recalling 
combat from the Pacific and particularly from his missions to 
Nagasaki and Hiroshima after the atomic bombs were dropped.  
The psychologist reported that as the veteran had aged and 
had fewer distractions, such events had become more and more 
difficult to block out and that they were profoundly 
disturbing memories.  The psychologist indicated that while 
he realized that a GAF score was inexact, a GAF score of 61 
to 70 was supposed to reflect slight symptoms such as mild 
insomnia.  The psychologist stated that the veteran lived 
with the war and that he was often unable to deflect his 
thoughts and memories and that his sleep was almost always 
fitful, insufficient, and broken by nightmares.  

The medical evidence shows that the veteran retired from a 
textile job in December 1989 and that he reported that from 
that date to the present he was unemployed and retired.  The 
veteran's wife died recently and he has children that are 
married and live with their families.  He has not had any 
hospitalizations for his PTSD.  A December 2003 statement 
from a VA psychologist indicated that the veteran suffered 
from moderately severe symptoms of PTSD and indicated a GAF 
score of 51, suggesting moderate symptoms.  The April 2004 VA 
psychiatric examination report indicated a GAF score of 70, 
suggesting mild symptoms.  The examiner, at that time, 
indicated that the veteran had mild PTSD symptoms and that he 
was still trying to cope.  

The most recent November 2005 statement from a private 
psychologist noted that the veteran's overall functional 
status had worsened because of a stroke and that his PTSD 
symptoms had remained similar to his presentation in 2003 
when he evaluated the veteran with a GAF score of 51.  As 
noted above, a GAF score of 51 suggests moderate symptoms.  
The psychologist specifically disputed the GAF score of 70 
indicated at the April 2004 VA psychiatric examination.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for PTSD on 
January 6, 2004, there is a reasonable basis for finding that 
the veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, supporting an higher rating of 50 percent.  

The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 
70 percent schedular rating.  The veteran has not been shown 
to have such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  No medical evidence would support such a finding.  
All the medical evidence cited above would only provide 
negative evidence against the claim for a rating above 50 
percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
since January 6, 2004, when service connection became 
effective.  

Thus, a higher rating to 50 percent, continuously since 
January 6, 2004, for PTSD is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2004, a 
rating decision in June 2004, correspondence in July 2004, 
and a statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher rating of 50 percent, but not greater, continuously 
since the effective date of service connection on January 6, 
2004, for PTSD is granted.  




REMAND

The other issue on appeal is entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and the lower extremities, to include as due to ionizing 
radiation.  

The Board notes that in an authorization received in October 
2002, the veteran reported that he had received treatment for 
numbness and loss of feeling in the lower extremities, hands, 
and face from 1970 to the present at Walter Reed Army 
Hospital in Washington DC.  The Board observes that although 
the RO obtained treatment records from sources such as the VA 
and Martin Army Hospital, there is no indication in the 
record that there was an attempt to obtain records from the 
Walter Reed Army Hospital.  

As there are possibly further treatment records which may be 
pertinent to the veteran's claim, they should be obtained.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent treatment records from the Walter Reed Army 
Hospital in Washington DC.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for his claimed 
peripheral neuropathy of the upper 
extremities and the lower extremities 
since his separation from service, which 
are not already in the claims folder, 
from the Walter Reed Army Hospital in 
Washington, DC.  

2.  Thereafter, review the veteran's claim 
for service connection for peripheral 
neuropathy of the upper extremities and 
the lower extremities, to include as due 
to exposure to ionizing radiation.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


